It is unnecessary to consider the effect of U.S. Rev. St., s. 5485. To establish a gift from a client to his attorney, in whatever form the question may arise, it is incumbent upon the latter to show affirmatively not only that it is voluntary, but also that it is made with full knowledge on the part of the client *Page 614 
of all material facts known to the attorney, and that it is not brought about by any undue influence, either actively exerted or arising from the relation between them. The presumption is against its validity. Nesbit v. Lockman, 34 N.Y. 167; Whitehead v. Kennedy, 69 N.Y. 462; Cowee v. Cornell, 75 N.Y. 99; St. Leger's Appeal, 34 Conn. 435; Newman v. Payne, 2 Ves., Jr., 200; Gibson v. Jeyes, 6 Ves., Jr., 278; Wood v. Downes, 18 Ves., Jr., 120; Savery v. King, 5 H. L. Ca. 627; 1 Sto. Eq. Jur., ss. 310-312. No preponderance of evidence being found in favor of the defendant, the plaintiff prevails.
Judgment for the plaintiff.
BLODGETT, J., did not sit: the others concurred.